Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the amendments dated March 1, 2021.
Claims 1-16 and 18-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 8-10, 15, 16, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Byrne (US 6,485,412) in view of Cushner et al. (US 2009/0264705) and Newton (US 2009/0101562).
Regarding Claim 1, Byrne discloses:
A water bottle cap assembly (Figs. 4 and 20, for example) for use with an endoscopic device, the assembly comprising: 
a cap (300) comprising a dome-shaped outer surface (Figs. 4 and 20 show a substantially dome-shaped surface) and an engageable member (threads can be seen in Fig. 20), wherein the engageable member is configured to sealingly engage with a water source (the threads attach the cap to the water source), and wherein the dome-shaped outer surface defines a plurality of ports (two ports are seen in Fig. 20) to allow for a plurality of output configurations that allow assembly of multiple different products 
a plurality of tubular members (302/308), wherein each tubular member is coupled to a respective port so as to be in fluid communication therewith (see Fig. 20 showing the tubes connected to the port), wherein at least one of the tubular members being a single lumen tubular member (302 has a single lumen); 
an adaptor (200) coupled to an end of one of the tubular members and configured to engage with an endoscopic device, at least one of the tubular members configured to convey at least one fluid between the water source and the endoscopic device (Col 11 Line 61 – Col 12 Line 5).
Byrne does not explicitly disclose wherein each of the plurality of ports are initially sealed via a removable sealing member to initially prevent fluid from flowing therethrough; the single lumen tubular member comprising a coupling member for coupling to a gas source (although the single lumen member is connected to a gas supply; Col 11 Lines 55-57); and a filter disposed on the single lumen tubular member closer to the cap than the coupling member to filter contaminants from entering the water source and to prevent backflow to the gas source.
Cushner teaches using a cap (50) for closing a port when the port is not in use.  Cushner’s cap works for any port and helps keep the bottle sterile until use.  Each port would need to be capped to keep the bottle sterile prior to use.  Also, Applicant’s disclosure provides little to no instruction as to what is meant by peelable or pierceable.  Cushner’s cap can be peeled off the port using the tether 52.  Cushner states that the cap can be made from any material useful for forming a fluid-tight seal.  Elastomeric 
Applicant’s coupling member is a simple luer lock or other known coupling means (see Specification Page 8 Lines 27-29).  
Cushner teaches that luer locks are well-known for interconnection of syringes, catheters, hubbed needles, IV tubes, and the like (Paragraph 0046).  The Examiner considers luer locks and other known connectors (threaded connectors, snap-fit, barbed connectors, etc.) to be old and well-known in the art for securely connecting tubular members.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Byrne's tubular member to include a coupling member.  Such a modification enables and ensures secure connection 
Newton teaches using a filter (10) adapted to connect to a gas source and/or gas supply tubing (Abstract and Paragraph 0013) to prevent bacteria and other contaminants from enter into the patient’s body (Paragraph 0003).  As Newton’s filter is connected at the cap of the water source (see Fig. 2), it is closer to the cap than the coupling member.  Newton's disclosure does indicate that a 0.2 micron filter is used (Paragraph 0017), which is one of Applicant’s disclosed sizes.  If Applicant’s 0.2 micron filter can prevent backflow without any additional explanation as to how, the Examiner assumes Newton’s will have the same functionality.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Byrne’s tubular member to include Newton’s filter.  Such a modification ensures bacteria and other contaminants will not enter the patient’s body.

Regarding Claim 2, Byrne as modified discloses wherein the engageable member comprises internal threads (see Fig. 20, for example, showing the threads).

Regarding Claim 3, Byrne discloses the invention substantially as claimed as stated above.  Byrne does not explicitly disclose a ring-shaped sealing member disposed within the cap and configured to facilitate engagement with the water source.  The Examiner considers O-rings to be old and well-known in the art for forming a seal between tubular members.  Cushner teaches using one such O-ring (64) for forming a seal between a cap and a water bottle.  Therefore, it would have been obvious to a 

Regarding Claim 4, Byrne as modified discloses wherein the cap is configured to accommodate a volume of air between a maximum water level height and an interior of the dome-shaped outer surface of the cap (see Fig. 20 showing the height of the cap wherein air can be located).

Regarding Claim 8, Byrne as modified discloses wherein the cap comprises two, three, or four ports (Fig. 20 shows two ports).

Regarding Claim 9, Byrne as modified discloses wherein at least one of the tubular members comprises a dual-lumen tubular member such that an inner tube extends within an outer tube (outer tube308 has inner tube 304 creating an annulus 306).

Regarding Claim 10, Byrne discloses that certain parts of the assembly are made of polymers (Col 9 Line 65), but does not explicitly state wherein the water bottle cap assembly is formed of a sterilizable polymeric material and is disposable.  Polymeric materials are old and well-known in the art for use with medical devices because of their low cost.  Making Byrne's cap out of a polymeric material would have been obvious to a person having ordinary skill in the art at the time the invention was 

Regarding Claim 15, Byrne discloses:
A water bottle cap assembly (Fig. 4 and 20, for example) for use with an endoscopic device, the assembly comprising: 
a cap (300) comprising an outer surface (outer surface of cap including the top and side surfaces), an inner surface (internal surface of cap), and a gripping surface covering at least a portion of the outer surface (side surfaces as seen in Fig. 20); 
a plurality of ports (two ports are seen in Fig. 20) between the outer surface and the inner surface of the cap; 
a plurality of tubular members (302/308), wherein each tubular member is coupled to a respective port so that each tubular member is fluidly coupled to the respective port (see Fig. 20 showing the tubes connected to the port); and
an adaptor (200) coupled to an end of one of the tubular members and configured to engage with an endoscopic device (Col 11 Line 61 – Col 12 Line 5). 
Byrne does not explicitly disclose a sealing member wherein the sealing member interfaces with the gripping surface; wherein at least one tubular member comprises a coupling member for coupling to a gas source (although the single lumen member is connected to a gas supply; Col 11 Lines 55-57); and a filter disposed on the at least one tubular member with the coupling member for coupling to a gas source.

Applicant’s coupling member is a simple luer lock or other known coupling means (see Specification Page 8 Lines 27-29).  
Cushner teaches that luer locks are well-known for interconnection of syringes, catheters, hubbed needles, IV tubes, and the like (Paragraph 0046).  The Examiner considers luer locks and other known connectors (threaded connectors, snap-fit, barbed connectors, etc.) to be old and well-known in the art for securely connecting tubular members.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Byrne's tubular member to include a coupling member.  Such a modification enables and ensures secure connection between the gas supply and the gas supply line.  This limitation is directed to what is old and well-known in the art and does not provide some new or unexpected benefit.
Newton teaches using a filter (10) adapted to connect to a gas source and/or gas supply tubing (Abstract and Paragraph 0013) to prevent bacteria and other contaminants from enter into the patient’s body (Paragraph 0003).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Byrne’s tubular member to include Newton’s filter.  Such a modification ensures bacteria and other contaminants will not enter the patient’s body.

Regarding Claim 16, Byrne discloses the invention substantially as claimed as stated above.  Byrne does not explicitly disclose wherein the gripping surface comprises raised ribs.  However, such textured surfaces are old and well-known for aiding grip.  Newton teaches using such ribs on a cap (see Fig. 1).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Byrne’s cap to include raised ribs.  Such a modification is standard in the art for providing additional grip to a surface.

Regarding Claim 18, Byrne as modified discloses wherein the cap comprises a dome-shaped outer surface (see Byrne - Figs. 4 and 20 show a substantially dome-shaped surface).

Regarding Claim 19, Byrne as modified discloses wherein the filter is disposed on the tubular member at a location closer to the cap than the coupling member (As Newton’s filter is connected at the cap of the water source (see Fig. 2), it is closer to the cap than the coupling member).

Claim 20, Byrne as modified discloses wherein the cap comprises two, three, or four ports (Byrne – Fig. 20 shows two ports).

Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Byrne (US 6,485,412), Cushner et al. (US 2009/0264705), and Newton (US 2009/0101562), as applied to claim 1 above, and further in view of Sawan et al. (US 6,030,632).
Byrne, Cushner, and Newton disclose the invention substantially as claimed as stated above.
Regarding Claims 5 and 6¸ they do not disclose wherein the filter comprises pores of about 0.1 micron and wherein the filter is a hydrophobic filter.  Sawan teaches making hydrophobic (Col 2 Line 47) filters with pore sizes as small as 0.1 micron (Col 2 Lines 14-27).  Making the filter pore size smaller will prevent the passage of smaller microbial particles.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Byrne’s tubular member to include Newton’s filter with Sawan’s pore size and hydrophobic property.  

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Byrne (US 6,485,412), Cushner et al. (US 2009/0264705), and Newton (US 2009/0101562), as applied to Claim 1 above, and further in view of Levy (US 2007/0043262).
Byrne, Cushner, and Newton disclose the invention substantially as claimed as stated above.  They do not explicitly disclose a check valve disposed within at least one .

Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Byrne (US 6,485,412) in view of Cushner et al. (US 2009/0264705), Newton (US 2009/0101562), and further in view of Noda et al. (US 2010/0022834).
Regarding Claim 11, Byrne discloses:
A water bottle cap assembly (Fig. 4 and 20, for example) for use with an endoscopic device, the assembly comprising: 
a cap (300) comprising an engageable member (threads can be seen in Fig. 20) configured to sealingly engage with a water source (the threads attach the cap to the water source), wherein the cap defines ports (two ports are seen in Fig. 20), the ports opening into a fluid storage chamber defined by the water source and the cap (see Col 11 Lines 55-58 discussing the cap and associated water bottle, the cap and water bottle form a fluid storage chamber as shown generically in Fig. 3); 

a plurality of tubular members (302/308), each tubular member coupled to a respective port so as to be in fluid communication therewith (see Fig. 20 showing the tubes connected to the port), at least one of the tubular members being a single lumen tubular member (302 has a single lumen); 
an adaptor (200) coupled to an end of one of the tubular members and configured to engage with an endoscopic device (Col 11 Line 61 – Col 12 Line 5), at least one of the tubular members configured to convey at least one fluid between the water source and the endoscopic device (Col 11 Line 61 – Col 12 Line 5).
Byrne does not explicitly disclose four ports; wherein each of the four ports is initially sealed off with a removable sealing member to prevent fluid through the associated port, and wherein each of the removable sealing members comprise at least one of a peelable material and a pierceable material; the single lumen tubular member comprising a coupling member for coupling to a gas source (although the single lumen member is connected to a gas supply; Col 11 Lines 55-57); a filter disposed on the single lumen member closer to the cap than the coupling member to filter contaminants from entering the water source and to prevent backflow to the gas source, wherein the volume of air allows a pressure level of the water source to be increased to a level sufficient for conveying the at least one fluid from the water source through at least one of the tubular members.

Applicant’s coupling member is a simple luer lock or other known coupling means (see Specification Page 8 Lines 27-29).  Cushner teaches that luer locks are well-known for interconnection of syringes, catheters, hubbed needles, IV tubes, and the like 
Newton teaches using a filter (10) adapted to connect to a gas source and/or gas supply tubing (Abstract and Paragraph 0013) to prevent bacteria and other contaminants from enter into the patient’s body (Paragraph 0003).  As Newton’s filter is connected at the cap of the water source (see Fig. 2), it is closer to the cap than the coupling member.  Newton's disclosure does indicate that a 0.2 micron filter is used (Paragraph 0017), which is one of Applicant’s disclosed sizes.  If Applicant’s 0.2 micron filter can prevent backflow without any additional explanation as to how, the Examiner assumes Newton’s will have the same functionality.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Byrne’s tubular member to include Newton’s filter.  Such a modification ensures bacteria and other contaminants will not enter the patient’s body.
Noda teaches using four ports (Fig. 3) for multiple gas suppliers and multiple fluid suppliers to the endoscope.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Byrne's device to 

Regarding Claim 12, Byrne as modified discloses wherein the cap comprises a dome-shaped outer surface (see Byrne Fig. 20, for example, showing the dome-shape).

Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Byrne (US 6,485,412), Cushner et al. (US 2009/0264705), Newton (US 2009/0101562), and Noda et al. (US 2010/0022834), as applied to claim 11 above, and further in view of Sawan et al. (US 6,030,632).
Byrne, Cushner, Newton, and Noda disclose the invention substantially as claimed as stated above.
Regarding Claims 13 and 14¸ they do not disclose wherein the filter comprises pores of about 0.1 micron and wherein the filter is a hydrophobic filter.  Sawan teaches making hydrophobic (Col 2 Line 47) filters with pore sizes as small as 0.1 micron (Col 2 Lines 14-27).  Making the filter pore size smaller will prevent the passage of smaller microbial particles.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Byrne’s tubular member to include Newton’s filter with Sawan’s pore size and hydrophobic property.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,456,014. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the patent are substantially similar and anticipate the claims of this application.  The only difference is the exact location of the filter, which is claimed in the parent application and not here.

Response to Arguments
Applicant's arguments filed March 1, 2021, have been fully considered but they are not persuasive.
Applicant argues that the combination of Byrne and Cushner would change the functionality of Byrne.  Applicant’s assertion that changing the function and structure of the device would necessarily render inoperable and unsatisfactory for its intended purpose is not persuasive.  Applicant argues that air needs to enter Byrne’s cap through the orifice such that sealing the orifice would render the port useless.  The claims are directed to ports that are initially sealed.  The use of the term means that the claimed ports are not always sealed.  For example, when a port is in use, the user removes the seal.  As discussed above, Cushner teaches using a removable seal for the port such that when the user is ready to use the port, the seal is removed.  Once removed, the 
The next argument is directed to Newton.  Applicant argues that Newton is concerned with fluids being pumped out of the water bottle and not contaminants entering the bottle.  The argument continues that the Examiner has failed to address the inclusion of the filter on the single lumen member.  The Examiner’s rejection indicates that Byrne discloses the single lumen member such that when combined with Newton, Newton’s filter is used with Byrne’s single lumen member.  The recitation has not been ignored as Applicant alleges.  The recitation of the single lumen member and the associated filter is met by the combination of Byrne and Newton.
All other arguments are based on the alleged deficiencies of the rejection of the independent claims.
The double patenting rejection remains because no Terminal Disclaimer was found on the record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795